DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-8 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations “the liquid crystal panel” and “a vertical-alignment-type liquid crystal panel” in lines 9 and 13-14 respectively. These limitations are indefinite in that there is insufficient antecedent basis for “the liquid crystal panel” in the claim and it is unclear if the vertical-alignment-type liquid crystal panel recited in lines 13-14 is the same liquid crystal panel recited in line 9 or an additional liquid crystal panel. For the purpose of examination the limitations have been interpreted as “a vertical-alignment type liquid-crystal panel, and a sign of the composite phase difference is opposite to a sign of the phase difference, the tilt-direction cross section being a cross section parallel to a tilt direction of liquid crystal in the liquid crystal panel.”


Claims 5 and 15 recite the limitation “a magnitude relationship between on a side of the liquid-crystal panel and on a side of the composite phase difference” in lines 12-14, this is indefinite in that it is unclear how “on a side of the liquid-crystal panel” and “on a side of the composite phase difference” which appear to be locations can have a magnitude relationship or how the composite phase difference which is a numeric quantity can have a side.  
Claims 2-4 and 6-8 are rejected due to their dependency. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 9, 10, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tateno (US Pub. 20090128719).
As per claim 1, Tateno teaches (in figures 11-16B) an optical compensation apparatus (15a1, 15e, and 15f), comprising: a negative C-plate (15f see paragraph 273); and two O-plates (15a1 and 15e see paragraphs 229, 269, 271-272), wherein an amount of a composite phase difference between the two O-plates and the negative C-plate in a tilt-direction cross section is substantially same as an amount of a phase difference produced by light having each of incident angles (“polar angle” see paragraph 269) in a predetermined incident-angle range (-30 degrees to 30 degrees see figure 16B and paragraphs 284-285) in a vertical-alignment type liquid-crystal 
As per claim 7, Tateno teaches (in figure 11) that a part or all of the two O-plates (15a1 and 15e) and the negative C-plate (15f) are separated and formed as separate compensation plates (see figure).
As per claim 9, Tateno teaches (in figures 11-16B) a liquid-crystal display apparatus (15), comprising: a vertical-alignment-type liquid-crystal panel (15c see paragraph 208 and 269); and an optical compensation unit (15a1, 15e, and 15f) including a negative C-plate (15f see paragraph 273); and two O-plates (15a1 and 15e see paragraphs 229, 269, 271-272), wherein an amount of a composite phase difference between the two O-plates and the negative C-plate in a tilt-direction cross section is substantially same as an amount of a phase difference produced by light having each of incident angles (“polar angle” see paragraph 269) in a predetermined incident-angle range (-30 degrees to 30 degrees see figure 16B and paragraphs 284-285) in the liquid-crystal panel, and a sign of the composite phase difference is opposite to a sign of the phase difference (see paragraphs 281-282 and 284-285), the tilt-direction cross section being a cross section parallel to a tilt direction (P see paragraph 247) of liquid crystal in the liquid crystal panel.
As per claim 10, Tateno teaches (in figures 11-16B) that the liquid-crystal panel (15c) is a transmission-type liquid-crystal panel (see figure 11).
As per claim 17, Tateno teaches (in figure 11) that a part or all of the two O-plates (15a1 and 15e) and the negative C-plate (15f) are separated and formed as separate compensation plates (see figure).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 6, 8, 12-14, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US Pub. 20090128719).
As per claims 2 and 12, Tateno teaches that an absolute value of an inclination coefficient (slope m of a line with the equation y=mx+b where y is phase difference and x is incident angle) of a phase difference of each of the O-plates (15a1 and 15e) in an approximate equation (y=mx+b) obtained by approximating a changing property of the phase difference with respect to an incident angle (“polar angle”) linearly is not 0 (see figures 10A-10B and 23B-23C and paragraphs 264 and 317).
Tateno does not explicitly teach that an absolute value of an inclination coefficient of a composite phase difference between the two O-plates in the tilt-direction cross section in an approximate equation obtained by approximating a changing property of the composite phase difference with respect to an incident angle linearly is not 0, and is 0.65 or less.
However, Tateno teaches (in figures 20A-24B) ratios (R[30]) of phase differences (Re (-30) and Re(30)) at different incident angles (-30 degrees and 30 degrees see paragraph 314) and front phase differences (Re(0)) for the O-plates that result in inclination coefficients (slope m of                         
                            m
                            =
                             
                            
                                
                                    R
                                    e
                                    (
                                    -
                                    30
                                    )
                                    -
                                    R
                                    e
                                    (
                                    0
                                    )
                                
                                
                                    30
                                
                            
                            =
                            
                                
                                    R
                                    e
                                    (
                                    0
                                    )
                                    -
                                    R
                                    e
                                    (
                                    30
                                    )
                                
                                
                                    30
                                
                            
                        
                     and the ratio                         
                            R
                            
                                
                                    30
                                
                            
                            =
                            
                                
                                    R
                                    e
                                    (
                                    -
                                    30
                                    )
                                
                                
                                    R
                                    e
                                    (
                                    30
                                    )
                                
                            
                        
                     solving both equations for                         
                            R
                            e
                            
                                
                                    -
                                    30
                                
                            
                        
                     and setting them equal to one another yields                         
                            2
                            R
                            e
                            
                                
                                    0
                                
                            
                            -
                            R
                            e
                            
                                
                                    30
                                
                            
                            =
                            R
                            
                                
                                    30
                                
                            
                            R
                            (
                            30
                            )
                        
                     which solved for                         
                            R
                            e
                            
                                
                                    30
                                
                            
                        
                     yields                         
                            R
                            e
                            
                                
                                    30
                                
                            
                            =
                            
                                
                                    2
                                    R
                                    e
                                    (
                                    0
                                    )
                                
                                
                                    R
                                    
                                        
                                            30
                                        
                                    
                                    +
                                    1
                                
                            
                        
                     substituting this result back into the equation for m results in                         
                            m
                            =
                            
                                
                                    R
                                    e
                                    
                                        
                                            0
                                        
                                    
                                
                                
                                    30
                                
                            
                            (
                            1
                            -
                            
                                
                                    2
                                
                                
                                    R
                                    
                                        
                                            30
                                        
                                    
                                    +
                                    1
                                
                            
                            )
                        
                     which when evaluated over the recited ranges for R[30] and Re(0) gives the range of coefficients 0.133-0.45) and teaches that the inclination coefficient is a result effective variable in that if it is too high or too low contrast will be reduced (see paragraphs 317 and 321).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to set an absolute value of an inclination coefficient of a composite phase difference between the two O-plates in the tilt-direction cross section in an approximate equation obtained by approximating a changing property of the composite phase difference with respect to an incident angle linearly to be greater than 0 and 0.65 or less, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. (See MPEP § 2144.05 (II) (A) and (B))
As per claims 3 and 13, Tateno teaches that the absolute value of the inclination coefficient is not 0, and is 0.6 or less (see optimization detailed in the rejection of claims 2 and 12 above).
As per claims 4 and 14, Tateno teaches that a phase difference amount with respect to a 15- degree incident angle of the negative C-plate is 20 nm or less (see figure 12 and paragraph 275).
As per claim 6 and 16, Tateno teaches (in figure 11) that the two O-plates (15a1 and 15e) and the negative C-plate (15f) are formed adjacent to one another. 
Tateno does not specifically teach that the two O-plate and the negative C-plate are formed as an integrated optical compensation plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to form the O plates and the C plate as a single integrated optical compensation plate, since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art. In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). 
As per claims 8 and 18, Tateno teaches (in figure 11) that the two O-plates (15a1 and 15e) and the negative C-plate (15f) are formed between the liquid-crystal panel (15c) and a polarizing plate (15d).
Tateno does not specifically teach that a part or all of the two O-plates and the negative C-plate are formed and integrated with the liquid-crystal panel or a polarizing plate.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to integrate the O plates and the C plate with the liquid-crystal panel and the polarizing plate, since it has been held that forming in one piece an article which has . 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Tateno (US Pub. 20090128719) as applied to claim 9 above and in further view of Nakagawa (US Pub. 20090128718).
As per claim 11, Tateno teaches (in figure 11) that the liquid-crystal panel (15c) is a transmission-type liquid-crystal panel (see figure 11).
Tateno does not specifically teach that the liquid-crystal panel is a reflective-type liquid-crystal panel.
However, Nakagawa teaches (in figures 2-3 and 8) that a reflective-type liquid crystal panel (31 and 62 in figure 8) with an optical compensation unit (32A) including a negative C-plate (42); and two O-plates (43 and 44) is an art recognized equivalent to a transmissive-type liquid crystal panel (31 and 30 in figure 2) with an optical compensation unit (32) including a negative C-plate (42); and two O-plates (43 and 44). 
Because these two types of liquid crystal panels were art recognized equivalents at the time of filing it would have been obvious to one of ordinary skill in the art at the time of filing to replace the transmissive-type liquid crystal panel in Tateno with a reflective-type liquid crystal panel. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nakagawa et al. (US Pub. 20100026918) is cited for teaching (in figures 10 and 11) a liquid-crystal display apparatus (51), comprising: a vertical-alignment-type liquid-crystal panel 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660.  The examiner can normally be reached on Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER P GROSS/Examiner, Art Unit 2871